269 P.3d 164 (2011)
In the Matter of the ESTATE OF Florence WILKINSON and Jack Virgil Wilkinson
Jack V. Wilkinson Jr., Petitioner and Appellant,
v.
Bob Wilkinson, Alan Lee Graham, Eddie Josephson, Rosemary Delenge, Phyllis M. Sorensen, Gloria Muhar, Michael M. Millet, Delena Ungricht, and Danny Millet, Other Parties and Appellee.
No. 20110876-CA.
Court of Appeals of Utah.
December 15, 2011.
Jack V. Wilkinson Jr., Draper, Appellant Pro Se.
Bill O. Heder, Provo, for Appellee.
Before Judges DAVIS, McHUGH, and CHRISTIANSEN.

DECISION
PER CURIAM:
¶ 1 Jack V. Wilkinson Jr. seeks to appeal the trial court's order appointing Bob Wilkinson as a special administrator of the estate of their father. This is before the court on its own motion for summary disposition based *165 on lack of jurisdiction due to the absence of a final order.
¶ 2 Generally, appeals may be taken only from final orders. See Utah R.App. P. 3(a); Bradbury v. Valencia, 2000 UT 50, ¶ 9, 5 P.3d 649. To be final for purposes of appeal, an order must "finally dispose of the subject-matter of the litigation on the merits of the case." Bradbury, 2000 UT 50, ¶ 9, 5 P.3d 649. Here, the order appointing a special administrator was entered in March 2011. The function of that order was only to give a person authority to manage the estate during the litigation. The key issues of the probate case remain pending before the court. The validity of a will produced by Appellant is disputed, and entitlement to the estate has not been determined. Accordingly, there has not been a final disposition of the case and there is no final order from which to appeal. See id. As a result, this court lacks jurisdiction over this appeal and must dismiss it. See id. ¶ 8.
¶ 3 Accordingly, this appeal is dismissed without prejudice to the filing of a timely notice of appeal after the entry of a final order.